Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This is a national stage application claiming priority to PCT/CN2018/119313, having a filing date of December 5, 2018. Foreign priority is claimed to CN 201711272869.1, having a filing date of December 6, 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information Disclosure statements filed on May 27, 2020 and October 27, 2021 are being considered by the examiner.

Status of the Claims
	Claims 1-20 are currently pending and are the subject of this Office Action. This is the first office action on the merits of the claims.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I-III; as well as the species elections, as set forth in the Office action mailed on November 19, 2021, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 14, directed to Group I; and claim 13, directed to Group III are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.


Claim Objections
Claim 10 is objected to because of the following informality:  There is an artifact comma following the word “tumors” on page 10, line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 contains the trademark/trade name Suboxone®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods the MOR agonist from claim 1 and, accordingly, the identification/description is indefinite.
The term “applicable” in claim 12 is a relative term which renders the claim indefinite. The term “applicable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, one of skill would not understand how pain can be “applicable” to any analgesic, weak or otherwise. It is unclear, in light of the specification, what is meant by the term, and what limitation is conferred by its use.
The term “weak opioid analgesics” in claim 12 is a relative term which renders the claim indefinite. The term “weak opioid analgesics” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the amount of effectiveness or strength which is required of the opioid of the method is unclear.

Allowable Subject Matter
Claims 1-7, 9-11, and 13-20 and are allowable.
Claims 8 and 12 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Summary 
Claim 10 is objected to.  Claims 8 and 12 are rejected.  Claims 1-7, 9-11, and 13-20 are currently allowable.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
i. Dooley, Selective Ligands for the m, d, and k Opioid Receptors Identified from a Single Mixture Based Tetrapeptide Positional Scanning Combinatorial Library*, Journal of Biological Chemistry; 273, 30, 18848-18856, Published 1998. Dooley teaches tetrapeptides with the highest kappa opioid receptor affinity from a large library testing multiple variations on the n-terminal position.ii. Martinez-Mayorga, Ligand/kappa-opioid receptor interactions: Insights from the X-ray crystal structure, European Journal of Medicinal Chemistry;66, 114-121, Published May 30, 2013. Martinez-Mayorga discloses the crystallized structure of a kappa opioid receptor and the previously identified highest affinity tetrapeptide agonist and known antagonist.
iii. Joshi, Alanine scan of the opioid peptide dynorphin B amide, Biopolymers; 108(5); DOI: 10.1002/bip.23026, Published September 2017. Joshi teaches that residues 1 and 4 of dynorphin B correspond with Dynorphin A and are critical for kappa receptor binding. 
iv. Spetea, Selective κ receptor partial agonist HS666 produces potent antinociception without inducing aversion after i.c.v. administration in mice; British Journal of Pharmacology; 174, 2444-2456, Published September 2017. Spetea teaches phenylethyl based kappa receptor agonist and partial agonist HS666 and HS665.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658